DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claim 22 recites "a pair of second insulating glue layers directly disposed on two opposite surfaces of the first film", however, the specification as filed does not describe a pair of second insulating glue layers directly disposed on two opposite sides of the first film.  Instead, Figure 5 does show a pair of second insulating glue layers (16) disposed on two opposite sides of the first film, but neither Figure 5 or the remainder of the specification describe the pair of second insulating glue layers directly disposed on the two opposite sides of the first film. Direct disposition of the second insulating glue layers on a surface requires direct physical contact between the respective second insulating glue layer and the surface, without any intervening structural components.  The depiction of Figure 5 shows the structural relationships of the component parts, and does show the pair of second insulating glue layers disposed on the two opposite sides of the first film, but does not show or describe direct disposition for the reasons set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-12, and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2009/0035638).
	Regarding claim 1, Tsai discloses a battery comprising: a first plate (shown in Fig. 5; the plate of any of the modules shown in Fig. 13 other than the center module; [0052] L11-13) including a first current collector (110 in Fig. 7), a first film (102 in Fig. 5) and a first lead (110a shown in Figures 7 and 8), wherein the first film is disposed on the first current collector (102 disposed on 110 in Fig. 7; note: the term "disposed on" does not require direct physical contact or the absence of intermediate components) and is provided with a first recess configured to receive the first lead (recess in 102 shown in Fig. 8), the first lead is electrically connected to the first current collector (110 and 110a in Fig. 7); a first insulating glue layer disposed on a surface of the first lead (shown in annotated Fig. 8 below); a second plate including a second current collector, a second film, and a second lead, wherein the second film is disposed on the second current collector and is provided with a second recess configured to receive the second lead, the second lead is electrically connected to the second current collector ([0052] L11-13; plate of center module shown in Fig. 13); and a separator disposed between the first plate and the second plate (402 in Fig. 13).
	While Tsai does not explicitly disclose wherein a length of a portion of the first lead in the first recess is greater than one sixth of a width of the first film and less than a width of a remaining portion of the first film from an edge of the first insulating glue layer covering the first film to an edge of the first film opposite to the first recess, such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
	Regarding claim 11, Tsai discloses a battery comprising: a first plate (shown in Fig. 5; the plate of any of the modules shown in Fig. 13 other than the center module; [0052] L11-13) including a first current collector (110 in Fig. 7), a first film (102 in Fig. 5) and a first lead (110a shown in Figures 7 and 8), wherein the first film is disposed on the first current collector (102 disposed on 110 in Fig. 7; note: the term "disposed on" does not require direct physical contact or the absence of intermediate components) and is provided with a first recess configured to receive the first lead (recess in 102 shown in Fig. 8), the first lead is electrically connected to the first current collector (110 and 110a in Fig. 7); a first insulating glue layer disposed on a first surface of the first lead (shown in annotated Fig. 8 below); a second plate including a second current collector, a second film, and a second lead, wherein the second film is disposed on the second current collector and is provided with a second recess configured to receive the second lead, the second lead is electrically connected to the second current collector ([0052] L11-13; plate of center module shown in Fig. 13); and a separator disposed between the first plate and the second plate (402 in Fig. 13).
	While Tsai does not explicitly disclose wherein a width of a portion of the first lead in the first recess is greater than a width of a remaining portion of the first recess not occupied by the first lead located on one side of the first lead, such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 


[AltContent: textbox (one of two second insulating glue layers; other second insulating glue layer 104a on other side of 102 shown in Fig. 4)][AltContent: arrow][AltContent: oval][AltContent: textbox (lower surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (upper surface of first lead
(first surface of first lead))]
    PNG
    media_image1.png
    632
    528
    media_image1.png
    Greyscale


	Regarding claims 3 and 12, Tsai discloses all the claim limitations as set forth above.  
	The limitations "the first plate is a positive plate, the first current collector is a positive current collector, the first film is a positive film, the first lead is a positive lead; the second plate is a negative plate, the second current collector is a negative current collector, the second film is a negative film, the second lead is a negative lead" are directed to the manner in which the device is intended to be used and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claims 5 and 14, Tsai discloses all the claim limitations as set forth above.  While Tsai does not explicitly disclose a distance between a center of the first recess and an end of the positive film is 1/4-3/4 of a length of the positive film, and a distance between a center of the second recess and an end of the negative film is 1/4-3/4 of a length of the negative film, such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
	Regarding claims 6 and 15, Tsai discloses all the claim limitations as set forth above.  While Tsai does not explicitly disclose a distance between a center of the first recess and an end of the positive film is half of a length of the positive film, and a distance between a center of the second recess and an end of the negative film is half of a length of the film, such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claims 7 and 16, Tsai discloses all the claim limitations as set forth above. While Tsai does not explicitly disclose a length of the first recess is less than a length of the positive lead by 1-100 mm, a width of the first recess is greater than a width of the positive lead by 1-10mm; a length of the second recess is less than a length of the negative lead by 1-100mm, a width of the second recess is greater than a width of the negative lead by 1-10mm, such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claims 8 and 17, Tsai discloses all the claim limitations as set forth above.  While Tsai does not explicitly disclose a width of the first recess is less than a width of the positive film by 1- 100 mm, and a width of the second recess is less than a width of the negative film by 1-100 mm, such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claims 9 and 18, Tsai discloses all the claim limitations as set forth above.  
While Tsai does disclose a depiction of the recess in relation to the film in Fig. 8, Tsai does not explicitly disclose a depth of the first recess is no larger than a thickness of the positive film, and a depth of the second recess is no larger than a thickness of the negative film; however, such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claims 10 and 19, Tsai discloses all the claim limitations as set forth above.  While Tsai does not explicitly disclose a depth of the first recess is greater than a thickness of the positive lead by 0.005-0.1 mm, and a depth of the second recess is greater than a thickness of the negative lead by 0.005-0.1 mm, such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 20, Tsai discloses all the claim limitations as set forth above. Tsai further discloses a second insulating glue layer is disposed on a surface of the first film corresponding to the second lead (the lead of the center plate shown in Fig. 13; [0052] L11-13) in a thickness direction of the first plate and the second plate (shown in annotated Fig. 8 below; the second insulating glue layer shown in annotated Fig. 8 below corresponds to the second lead of the center plate of Fig. 13).
Regarding claim 21, Tsai discloses all the claim limitations as set forth above. 	While Tsai does not explicitly disclose wherein a width of a portion of the first lead in the first recess is greater than a width of a remaining portion of the first recess not occupied by the first lead located on one side of the first lead, such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 22, Tsai discloses a battery ([0005]) comprising: a first plate (top 108 in Fig. 4) including a first current collector (top 110 in Fig. 4), a first film (102 in Fig. 4) and a first lead (top 110a shown in Figure 4), wherein the first film is disposed on the first current collector (102 disposed on top 110 in Fig. 4; note: the term "disposed on" does not require direct physical contact or the absence of intermediate components) and is provided with a first recess configured to receive the first lead (recess in 102 shown in Fig. 8), the first lead is electrically connected to the first current collector (top 110 and top 110a in Fig. 4); a first insulating glue layer disposed on a first surface of the first lead (layer comprising vertical section of 104a in Fig. 8); a second plate (lower 108 in Fig. 4) including a second current collector (lower 110 in Fig. 4), a second film (102a in Fig. 8), and a second lead (lower 110a shown in Fig. 4), wherein the second film is disposed on the second current collector (102a is disposed on lower 11a shown in Fig. 4; note: the term "disposed on" does not require direct physical contact or the absence of intermediate components) and is provided with a second recess configured to receive the second lead (shown in Fig. 8) , the second lead is electrically connected to the second current collector (lower 110 and lower 110a in Fig. 4); and a separator disposed between the first plate and the second plate (horizontal portion of 104a in Fig. 8 on either side of 110a performs the function of separation between adjacent layers in Fig. 8, therefore, the horizontal portion of 104a on either side of 110a shown in Fig. 8 satisfies the limitation requiring a separator disposed between the first plate and the second plate).
	While Tsai does not explicitly disclose wherein a width of a portion of the first lead in the first recess is greater than a width of a remaining portion of the first recess not occupied by the first lead located on one side of the first lead, such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Tsai further discloses a pair of second insulating glue layers directly disposed on two opposite surfaces of the first film at a first location and a second location, respectively (the horizontal portion of 104a located under 110a in Fig. 8 is a second insulating glue layer, and layer 104b on the lower side of the lower 110a in Fig. 4 is the other second insulating glue layer of the pair of second insulating glue layers), wherein the second lead on the second plate (lower 110a in Fig. 4) is sandwiched between the pair of second insulating glue layers in a thickness direction of the first plate and the second plate (the horizontal portion of 104a located above 102 in Figures 4 and 8, and the layer 104b on the lower side of the lower 110a in Fig. 4, sandwich the lower 110a in Figure 4). It is noted that direct disposition of 104b on 102 is achieved because 104a is a glue layer.
	Regarding claims 23 and 24, Tsai discloses all the claim limitations as set forth above. Tsai further discloses the first insulating glue layer is disposed on each of an upper surface and a lower surface of the first lead in a thickness direction of the first plate and the second plate (shown in annotated Figure 8 above; it is noted that the terms "upper" and "lower" are dependent on the spatial orientation of the device. Additionally, the term "disposed on" does not require direct physical contact or the absence of intermediate components).

Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive. Specifically, applicant argues that Tsai is directed to a fuel cell module and does not teach or suggest a separator. In response to applicant's argument, the preamble of the claims requires a "battery", therefore, any battery satisfies the limitation of the preamble. As set forth in paragraph [0005] of Tsai, a battery is disclosed in the Tsai reference. Similarly, with regard to the term "separator", any structural component which performs the function of separating satisfies the broad term "separator".  It is noted that the features upon which applicant relies (i.e., a separator with the features of a separator used in a lithium-ion battery) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims do not require a lithium-ion battery, or a separator which is used in a lithium-ion battery. The claims simply recite a battery which contains a separator, which is satisfied with any battery that contains a component which performs the function of the separation of adjacent components.  The claim limitations are not commensurate in scope with the lithium-ion battery described in the specification, and it has not been established that there is a criticality to the relative dimensions claimed with regard to batteries that are not lithium-ion batteries. Tsai discloses a first lead, first recess, first insulating glue layer, and first film as set forth above.
While the specification does describe differences between the examples and comparative examples, the structure of the examples in the specification are not commensurate in scope with the broad limitations claimed. The criticality of the relative dimensions claimed has not been established with regard to any type of battery.  The specification describes the relative dimensions with regard to the components of a lithium-ion battery.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726